Exhibit 10.74

LOGO [g179575ex10_74pg001.jpg]

 

Second Supplemental Agreement to

Agreement for Sales of Buildings in Stock

This Second Supplemental Agreement is made by and between:

Party A: Wearnes Global (Suzhou) Co., Ltd., having its business address at 6F
Weiyong Building, 10-1 Fengmen Road, Suzhou 215006, Jiangsu Province, hereafter
referred to as “the Seller”; and

10-1 6 215006

Party B: MFLEX Suzhou Co., Ltd., having its business address at 68 Nan Hu Road,
Wuzhong Economic Development Zone, Suzhou 215128, Jiangsu Province, hereafter
referred to as “the Buyer”; and

68 215158

Party A and B hereafter collectively referred to “Parties”.

Whereas the parties hereto have on the sixth day of January 2011 signed an
Agreement for Sale of Buildings in Stock and the supplementary agreement, and on
the eighteenth day of January 2011 signed an escrow agreement of the transfer
price. (hereinafter referred to as the “Agreements”). Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Agreements.

2011 1 6 2011 1 18

Whereas, according to the Agreements, the parties agree that the total purchase
price under the Agreements was RMB 32,313,566 (“Purchase Price”), which was be
paid by the Buyer into the escrow account designated by Registration Management
Centre of Wuzhong and Linhu Real Estate Transaction (“Management Centre”). The
Purchase Price shall be transferred by the Management Centre to the Seller after
issuance of new certificates of ownership of the land use rights and buildings
to the Buyer reflecting the transfer herein.

32,313,566

Whereas, now the Seller would like to have the Purchase Price released from the
escrow account in advance for its operation requirement, and the Buyer agrees to
the early release subject to the terms of this Second Supplemental Agreement.

1



--------------------------------------------------------------------------------

LOGO [g179575ex10_74pg002.jpg]

 

With respect to the Agreements, the parties reach the following agreements:

Article 1 Notwithstanding the terms of the Agreements, the Buyer agrees, as of
the execution of this Second Supplemental Agreement, to release the total
Purchase Price of RMB thirty two million and three hundred thirteen thousand and
five hundred sixty six (RMB32,313,566) to the Seller from the escrow bank
account. The parties will cooperate with each other if any necessary application
process required by the Management Center.

1 (32,313,566)

Article 2 The Seller undertakes that if due to reasons not attributable to the
fault of Buyer (and upon no additional terms or conditions other than those set
forth in the Agreements) that the Buyer is unable to obtain the Land Certificate
within six (6) months of the date of execution of the Agreements, the Seller
shall refund the Purchase Price to the Buyer immediately within three (3) days
written request by Buyer.

2 (6) (3)

Article 3 This Second Supplementary Agreement is supplemental to the Agreements
and shall take effect at the date of execution. In case of discrepancy between
this Second Supplemental Agreement and the Agreements, the articles in this
Second Supplemental Agreement shall prevail.

3

IN WITNESS WHEREOF, this Second Supplemental Agreement is signed by the duly
authorized representatives of the Parties on 31 Mar 2011.

2011 3 31

For Wearnes Global (Suzhou) Co., Ltd.

Name: Chen Yangqing

Title: Finance Director

Signature:

For MFLEX Suzhou Co., Ltd.

Name: Lei Jin

Title: Chairman of Board of Directors

Signature:

2